Scorr, judge,
dissenting.
The defendant having recovered a judgment at law for a breach of the covenant of seizin, the regularity or propriety of those proceedings cannot be revised by a bill in equity. If the damages recovered are greater than the party was entitled to, that alone is no ground for relief. There are no circumstances stated in the bill which, in my opinion, are sufficient to warrant the interference of a court of equity. If relief is granted in this case, then in every case of the recovery of damages for a breach of the covenant of seizin, the vendor at his option may procure a title or pay the damages according as the property has fallen or risen in value.